Citation Nr: 0335934	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant's spouse served as a member of the Philippine 
Commonwealth Army from November 1941 to June 1942 and from 
July 1945 to June 1946.  He was a prisoner of war from April 
1942 to June 1942.  The appellant's spouse died in March 
1997.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in September 2002 and a 
substantive appeal was received in November 2002.


FINDINGS OF FACT

1.  The veteran died in March 1997; his death certificate 
lists the cause of death as bronchopneumonia due to 
respiratory tract infection, decubitus ulcer and post-stroke 
with hemiparesis.

2.  Bronchopneumonia due to respiratory tract infection, 
decubitus ulcer and post-stroke with hemiparesis were not 
manifested during the veteran's period of active duty service 
or within one year of his discharge from service, nor was his 
bronchopneumonia due to respiratory tract infection, 
decubitus ulcer and post-stroke with hemiparesis otherwise 
related to such service.

3.  The appellant filed her claim for accrued benefits in 
January 2002.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.307, 3.309, 3.312 (2003).

2.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The January 2002 RO 
letter informs the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.  
Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 f.3d 1334 (Fed. 
Cir. 2003).  However, in the present case the appellant did 
in fact respond to the January 2002 VCAA letter by sending in 
additional evidence in March 2002.  The Board therefore finds 
that there is no prejudice to the appellant as a result of 
any legal deficiency in the VCAA notice furnished by the RO 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the appellant that she seeks 
appellate review without further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, a certificate of death, and private medical records.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.



Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as bronchopneumonia due to 
respiratory tract infection, decubitus ulcer and post-stroke 
with hemiparesis.  The veteran's death certificate does not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  At the time of the veteran's death, he 
was not service connected for any disability.

The death certificate shows the cause of death as 
bronchopneumonia due to respiratory tract infection, 
decubitus ulcer and post-stroke with hemiparesis, and there 
are no contentions regarding any other disorders.  Applicable 
law provides that service connection will be granted for 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arteriosclerosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).
Moreover, for purposes of this case it should be noted that 
for a former POW of not less than 30 days, service connection 
may be established by presumption for various disorders, 
including beri beri heart disease, that have become manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(c).

A review of the record reveals that there is no evidence of 
bronchopneumonia due to respiratory tract infection, 
decubitus ulcer and post-stroke with hemiparesis during 
service or for many years thereafter.  A physical examination 
conducted in May 1946 shows that the lungs, cardiovascular 
system and blood pressure were all normal were clinically 
evaluated as normal.  A chest x-ray report showed a "healthy 
chest."  In the section for listing the statement and 
history of examinee, the word "None" was typed into the 
appropriate space for listing all significant diseases.  In 
addition, there is no medical evidence of any 
arteriosclerosis disease in the year following discharge from 
service.  The earliest evidence of any medical conditions 
remotely related to those listed on his death certificate was 
not until April 1982, more than 30 years after discharge from 
service.  Moreover, there is no medical evidence to suggest 
that the hypertension noted in April 1982 was etiologically 
related to the veteran's active duty service or was 
manifested within one year of discharge from active duty 
service.

In addition, the Board notes that the veteran's widow claims 
that the veteran suffered from beri beri heart disease, which 
is one of the presumptive diseases listed for former 
prisoners of war under 38 C.F.R. § 3.309.  The evidence of 
record demonstrates that in May 1982, the veteran submitted a 
claim for "POW benefits."  With his application, the 
veteran submitted a medical certificate from Dr. Romulo 
Celebrados which stated that the veteran suffered from 
malnutrition with cardiac beri beri.  This certificate 
contained no evidence of any diagnostic testing done to reach 
this diagnosis.  The veteran underwent a VA examination in 
June 1982.  After a thorough physical examination, the 
physician stated that he found no clinical evidence of 
residuals of malnutrition or cardiac beri beri.  Therefore, 
the medical evidence of record demonstrates that the veteran 
did not suffer from beri beri heart disease, nor any other 
disease listed as a presumptive condition for former 
prisoners of war under 38 C.F.R. § 3.309.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's bronchopneumonia due to respiratory tract 
infection, decubitus ulcer and post-stroke with hemiparesis 
were manifested during service, or that they were manifested 
within one year of his discharge from service or that they 
were otherwise related to his military service.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Accrued Benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran.  38 C.F.R. 
§ 3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in March 1997.  The record shows that 
the appellant filed her claim for accrued benefits in January 
2002.  Thus, her application was submitted outside the 
permissible filing period provided by the regulations.  As 
such, her claim for accrued benefits cannot be granted.  The 
law is controlling as to this issue.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



